Title: From George Washington to William Pearce, 12–13 April 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 12th[–13] April 1795.
          
          Your letter of the 5th, with its enclosures, I received yesterday.
          I propose to commence my journey for Mount Vernon tomorrow—but as the road through Maryland, by information, is almost impassable, & business will detain me a day or two at the federal city, I do not expect to reach home before Sunday (this day week).
          This being the case, my letter will be short; I shall add however, that I was, as you supposed, under a mistake with respect to the meadow which has been injured by the freshes. Be this however as it may, the injured parts should be re-sown; and as soon as the ground is in order for it, if you have Seed to do it; which is the reason of my mentioning it now, to avoid delay. If that, or the other meadows, was once well taken with Timothy, floods would not wash of[f] the soil, nor in other respects be injurious. I am Yr friend
          
            Go: Washington
          
          
            Monday Morning—13th April. The day is storming I shall wait therefore until it ceases before I set out.
          
        